People v Lopez-Perez (2015 NY Slip Op 04510)





People v Lopez-Perez


2015 NY Slip Op 04510


Decided on May 27, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 27, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
SHERI S. ROMAN
SANDRA L. SGROI
COLLEEN D. DUFFY, JJ.


2012-08551
 (Ind. No. 123/10)

[*1]The People of the State of New York, respondent, 
vGabriel Adrian Lopez-Perez, appellant.


Fahringer & Dubno, New York, N.Y. (Herald Price Fahringer, Erica T. Dubno, and Nicole Neckles of counsel), for appellant.
William V. Grady, District Attorney, Poughkeepsie, N.Y. (Kirsten A. Rappleyea of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Dutchess County (Greller, J.), rendered September 21, 2011, convicting him of murder in the second degree and aggravated criminal contempt, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
Since the defendant's application to withdraw his plea of guilty was patently insufficient on its face, the County Court providently exercised its discretion in summarily denying it (see People v Mitchell, 21 NY3d 964, 967; People v McGuire, 122 AD3d 947, 948). Contrary to the defendant's contention, the defendant's attorney did not take a position adverse to that of the defendant with respect to the application (cf. People v Mitchell, 21 NY3d at 967; People v Barr, 116 AD3d 1061, 1061-1062).
RIVERA, J.P., ROMAN, SGROI and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court